DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20080273520).
Regarding claim 11, Kim teaches obtaining, by a network device, a first parameter, wherein the first parameter indicates a maximum service data volume to be provided by an access network device for a first service in a first time length; and sending, by the network device, the first parameter to the terminal device (Fig. 12 step 1203, 1205, QoS Parameters in Table 2 and Table 3, Maximum Traffic Burst - Maximum data amount transmittable at one time, Time Base and [0223] the policy function device generates the QoS parameter set of the radio access network and the CS rule using the input variables and the authentication information in step 1203).
Regarding claim 12, Kim teaches wherein the method further comprises: sending, by the network device, a second parameter to the terminal device, wherein the (Table 2, Table 3, QoS parameter set, time base).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20080273520) in view of Marinier et al. (US 8879534).
Regarding claims 1 and 13, Kim teaches obtaining, by a terminal device, a first parameter, wherein the first parameter indicates a maximum service data volume to be provided by an access network device for a first service in a first time length (Fig. 13 step 1303, QoS Parameters in Table 2 and Table 3, Maximum Traffic Burst - Maximum data amount transmittable at one time, Time Base and [0223] the policy function device generates the QoS parameter set of the radio access network and the CS rule using the input variables and the authentication information in step 1203); and determining, by the terminal device based on the maximum service data volume, a resource of a media access control data unit (Fig. 13 step 1305, Table 2, SDU, and [0049] the base station 120 and the ASN_GW 130 need to set QoS parameters of the MAC layer). 
Kim, however, does not expressly teach MAC PDU, the resource being occupied by buffered data of the first service. Marinier et al. (US 8879534) discloses Fig. 1, Fig. 2 transmission buffers, and in Col. 4 Line 40, the terminology "transport block" may refer to any of the following: a MAC-e PDU, MAC-i PDU, MAC-es PDU, a MAC-is PDU, or a MAC PDU. The terminology "number of bits in a transport block" or "selected transport block (TB)" is used to refer to any of the following quantities: the total size of the transport block (or "transport block size"). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Marinier in order to approach as "semi-radio aware" or "radio-aware with delay" (col. 3, line 42).
Allowable Subject Matter
Claims 2- 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EUNSOOK CHOI/Primary Examiner, Art Unit 2467